Title: Rufus King to John Adams, 4 May 1786
From: King, Rufus
To: Adams, John


          
            
              Sir,
            
            

              New York

               4. May 1786.
            
          

          By the January Packet I was honored with your letter of the 23. of
            December, and by Mr. Ansley who arrived in the February
            Packet. I received your’s of the 22. of January. I pray you to accept my acknowledgments
            for these Kind attentions, and to be assured that if any communications in my power
            concerning our common country, will afford you any information, the pleasure of
            transmitting them, will be my best and most satisfactory reward—Long before this time,
            the Dispatches from Mr. Jay’s Office will have convinced you
            that Congress entertain the same sentiments, which you possess, on the Subject of an
            exchange of ministers between the United States & G. Britain—; they will not be
            in attentive to the Dignity of their country, nor the Etiquette of courts—Mr. Temple will be confined to the authorities of his
            commission, & will not be permitted to travel out of his consulate—the
            Determination is, that the court of St James must send a
            minister here of your Rank in consequence of the proposal for that purpose, or congress
            must recall their minister at London.
          Although it is admitted by every one, that the Duties of your
            Legation have been ably discharged, yet it seems to be as generally allowed, that little
            good can be expected, in the present disposition of the British ministry from the
            continuation of a minister from our country at the British Court—on this Subject
            congress will be very temperate, and no thing will be decided hastily—there certainly
            was a time since the war when there existed a very general disposition in America to be
            intimately allied with the country of your present Residence—that disposition has since
            changed, is now universally weakened, and in several parts of America does not now
            exist—
          Whether the measures pursued in the British Cabinet, and which have
            produced this change in America, were best calculated to advance the prosperity of Great
            Britain or America, a short futurity will determine—certain it is, that they have a
            tendency to produce that Unanimity in America so much to be desired, as the Basis of
            those national Regulations, which alone can establish our commerce, and make our country
            respectable—indeed they have in some sort already produced this good Object—the Arrets
            of France relative to the Cod Fishery tend to the same purpose—America begins to learn,
            that she must depend upon herself, for Prosperity & Happiness—
          with perfect respect—I have the honor to be your obt. & very Hble[expansion sign] Servt:

          
            
              Rufus King
            
          
        